Benham, Judge.
This appeal is from the denial of appeal bond. Although appellant’s appeal from his conviction of burglary is still pending in this court, it appears from a supplemental record that appellant is no longer in custody, having been released on parole. “The general rule is that if defendant would receive no benefit by reversal of the case, it is moot. [Cits.]” Chaplin v. State, 141 Ga. App. 788, 789 (234 SE2d 330) (1977). The benefit sought in this appeal is a release from custody pending appellate consideration of appellant’s conviction. Since appellant has already been released from custody, the issue raised on this appeal is moot. That being so, dismissal of the appeal is appropriate. OCGA § 5-6-48.

Appeal dismissed.


Banke, P. J., and Pope, J., concur.

*98Decided May 25, 1984.
Ted B. Herbert, for appellant.
Thomas J. Charron, District Attorney, James T. Martin, Debra H. Bernes, Assistant District Attorneys, for appellee.